Wells Fargo Bank, Natl. Assn. v Barot (2019 NY Slip Op 00927)





Wells Fargo Bank, Natl. Assn. v Barot


2019 NY Slip Op 00927


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2017-04464
 (Index No. 706594/15)

[*1]Wells Fargo Bank, National Association, etc., respondent, 
vSanjay Barot, etc., appellant.


Peter A. Joseph, New York, NY, for appellant.
Sandelands Eyet LLP, New York, NY (Kathleen Cavanaugh of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Sanjay Barot appeals from an order of the Supreme Court, Queens County (Timothy J. Dufficy, J.), entered March 21, 2017. The order denied his motion pursuant to CPLR 2221(d) to reargue, in effect, inter alia, his prior motion pursuant to CPLR 3211(a)(2) and (3) to dismiss the complaint, which motion was denied by an order of the same court entered May 18, 2016.
ORDERED that the appeal is dismissed, with costs.
No appeal lies from the denial of a motion to reargue (see Landmark Capital Partners, LLC v Greaves, 164 AD3d 573; Boakye-Yiadom v Roosevelt Union Free School Dist., 57 AD3d 929). Thus, the appeal must be dismissed.
DILLON, J.P., MILLER, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court